NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                               Argued January 7, 2008
                              Decided January 11, 2008

                                          Before

                           Hon. RICHARD A. POSNER, Circuit Judge

                           Hon. ILANA DIAMOND ROVNER, Circuit Judge

                           Hon. DIANE P. WOOD, Circuit Judge

No. 07-2475

Continental Casualty Co., American                 Appeal from the United States District
Casualty Co. of Reading,                           Court for the Northern District
Pennsyl vania, Transportation                      of Illinois, Eastern Division
Insurance Co., et al.,
                Plaintiffs-Appellants,             No. 06 C 5473

      v.                                           Ronald A. Guzman,
                                                   Judge.
Staffing Concepts, Inc., Staffing
Concepts Nat’l, Inc., Staffing Concepts
Int’l, Inc., Ventures Resources Group,
LLC,
                 Defendants-Appellees.


                                      ORDER

   The appeal is DISMISSED for want of appellate jurisdiction. See 9 U.S.C.
§ 16(a)(1)(A) & (B); Middleby Corp. v. Hussman Corp., 962 F.2d 614, 616 (7th Cir.
1992) (barring appeal when an order denying a petition is “a delay incident to an
orderly process”); IDS Life Ins. Co. v. SunAmerica, Inc., 103 F.3d 524, 526-27 (7th Cir.
1996) (extending Middleby to denials of an order to arbitrate under 9 U.S.C. §
16(a)(1)(A)). An opinion will follow.